DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 are pending.
Claims 1-7 are rejected.
Claims 1 and 7 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application, PCT/KR2017/006048 filed 09 June 2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority to application KR10-2016-0072443,  under 35 U.S.C. 119 (a)-(d). The certified copy has been received.
 Accordingly the effective filing date of the claimed invention is 10 June 2016.

Information Disclosure Statement	
The information disclosure statement (IDS) submitted on 21 Dec. 2018 is in compliance with the provisions of 37 CFR 1.97, but has only been considered in part.
The foreign patents KR10-2015-0105314A and KR10-2014-0108177 referred to therein have not been considered because the IDS fails to comply with 37 CFR 1.98(a)(3)(i) for not including a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  

Drawings
The drawings received 21 Dec. 2018 are objected to because:
FIG. 1, FIG. 2, FIG. 3, FIG. 4, FIG. 5a, and FIG. 5b fail to comply with 37 CFR 1.84(u)(1) and 1.84(u)(2) because each of the figures does not use the abbreviation “FIG.” and the figures are used in association with brackets. View numbers must be preceded by the abbreviation "FIG."; furthermore, numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. To overcome the rejection, the figures should be labelled “FIG. 1”, “FIG. 2”,…,”FIG.5 A”, and “FIG. 5B” without the use of brackets.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Claim 1 recites “…comparing the produced nucleotide sequence fragments with the human reference genome sequence, and arranging them in homologous positions thereon”. To clarify that “them” refers to the produced nucleotide sequence fragments, the claim should be amended to recite “…, and arranging the produced nucleotide sequence fragments in homologous positions thereon”.
Claim 7 recites “…a production unit, in which…nucleotide sequence fragments of a specimen is produced…”, which is a grammatical error and should recite “…are produced”.
Claim 7 recites “…a determination unit, in which it is determined.whether”, which is a typographical error and includes a period, rather than a space, between determined and whether, and should be amended to recite “…in which it is determined whether…”;
Claim 7 recites “…a determination unit, in which…pass the threshold valueof aneuploidy”, which includes a typographical error and should include a space between “value” and “of” to recite “…pass the threshold value of”.
Appropriate correction is required.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a production unit, in which cell-free DNA from maternal blood is extracted and nucleotide sequence fragments are produced using a massively parallel sequencing method…” in claim 7;
“an arranging unit, in which the produced nucleotide sequence fragments are compared with the human reference genome sequence and arranged in homologous positions” in claim 7;
“ a first calculation unit, in which the number of nucleotide sequence fragments arranged is calculated…” in claim 7;
“a correction unit, in which a correction is performed by generating…” in claim 7;
“a second calculation unit, in which, through the sample obtained in the control group…,multiple normalized two-dimensional matrices are generated by dividing..” in claim 7;
“a third calculation unit, in which multiple Z-scores per each chromosome are calculated…” in claim 7; and
“a determination unit, in which it is determined whether the multiple Z-scores…sequentially pass the threshold value of aneuploidy” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.
The structure corresponding to the limitations identified above are as follows:
Applicant’s specification does not provide any structure for a “production unit” for performing the functions of extracting DNA and performing massively parallel sequencing;
Applicant’s specification does not provide any structure for the arranging unit, the first calculation unit, the correction unit, the second calculation unit, the third calculation unit, or the determination unit. That is, Applicant’s specification does not disclose any physical structure (e.g. a computer or processor) for carrying out the recited functions of the claims.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 7 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites “a production unit, in which cell-free DNA from maternal blood is extracted and nucleotide sequence fragments are produced using a massively parallel sequencing method…”;“an arranging unit, in which the produced nucleotide sequence fragments are compared with the human reference genome sequence and arranged in homologous positions”; “ a first calculation unit, in which the number of nucleotide sequence fragments arranged is calculated…”; “a correction unit, in which a correction is performed by generating…”; “a second calculation unit, in which, through the sample obtained in the control group…,multiple normalized two-dimensional matrices are generated by dividing..”; “a third calculation unit, in which multiple Z-scores per each chromosome are calculated…”; and “a determination unit, in which it is determined whether the multiple Z-scores…sequentially pass the threshold value of aneuploidy”, which were interpreted under 35 U.S.C. 112(f) as discussed above.
A means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b)  based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description. See MPEP 2181 IV. As discussed above, Applicant’s specification does not disclose any physical structure for the recited units for performing the recited functions.
For the reasons discussed above, the specification does not provide a sufficient disclosure of the above identified claim limitations to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…(i) extracting cell-free DNA from maternal blood to produce nucleotide sequence fragments…using massively parallel sequencing…”. It’s unclear if claim 1 intends to only require extracting cell-free DNA from a maternal blood, and the limitation “to produce nucleotide sequence fragments” is an intended use of the extracted cell-free DNA, or if the claims intend to require both extracting cell-free DNA and producing sequencing fragments using massively parallel sequencing on the extracted DNA. As such, the metes and bounds of the claims are unclear. For purpose of examination, claim 1 is interpreted to require producing nucleotide sequence fragments using massively parallel sequencing on the extracted cell-free DNA.
Claims 1 and 7, and claims dependent therefrom, are indefinite for recitation “…the human reference genome sequence” in lines 7-8 and 8, respectively. There is insufficient antecedent basis for this limitation in the claim because the claims do not previously recite “a human reference genome”. As such, the metes and bounds of the claim are unclear. To overcome the rejection, the claims should be amended to recite “…a human reference genome”.
Claims 1 and 7, and claims dependent therefrom, are indefinite  for recitation of “…calculating the number of…fragments arranged for each of the 23 pairs of chromosomes…” and “…the number of…fragments arranged is calculated for each of the 23 pairs of chromosomes…”, respectively, and then “dividing the number of nucleotide sequence fragments arranged on each chromosome by the number of nucleotide sequence fragments arranged on each different chromosome…”. Thus, claims 1 and 7 recite calculating the number of fragments arranged for each pair of chromosomes (i.e. resulting in 23 values), but then refer to “the number of nucleotide sequence fragments arranged on each chromosome”, rather than each pair of chromosomes (i.e. resulting in 46 values). As such, it’s unclear if Applicant intends for the number of fragments to be calculated for each pair of chromosomes or each chromosome individually in each pair. As such, the metes and bounds of the claims are unclear. It is noted that Applicant’s specification discloses the two-dimensional matrix is generated as 24 x 24 with respect to 24 chromosomes including the autosomal (chromosome numbers 1-22) and sex chromosomes x and y. Therefore, for purpose of examination, the number of nucleotide sequence fragments is calculated for each of chromosomes 1-22 and the sex chromosomes. To overcome the rejection, the claims can be amended to recite “..(iii) calculating the number of…fragments arranged on each of the chromosomes, comprising the autosomal and sex chromosomes” and “…is calculated for each of the chromosomes, comprising the autosomal and sex chromosomes”, respectively for claims 1 and 7, consistent with the language used in the subsequent generating step.
Claims 1 and 7, and claims dependent therefrom, are indefinite for recitation of “…dividing the number of nucleotide sequence fragments arranged on each chromosome by the number of nucleotide sequence fragments arranged on each different chromosome”. First, it’s unclear if “each different chromosome” is intended to refer to each different chromosome of the 23 pairs of chromosomes, or if “each different chromosome” is intended to refer to each chromosome other than the chromosome in the numerator of the above division being performed. Furthermore, it’s unclear if the claims intend to divide the number of nucleotide sequence fragments arranged on each chromosome by the number of nucleotide sequence fragments arranged across each of the different chromosomes, thus generating one value per chromosome, or if the claims intend to require dividing the number of nucleotide sequence fragments on each chromosome by each number of nucleotide sequence fragments arranged on each chromosome, thus generating a value corresponding to each of the different chromosomes (e.g. chr1/chr1, chr1/chr2, chr1/chr3, etc.). As such the metes and bounds of the claims are unclear. Applicant’s specification at para. [29] and FIG. 1 discloses generating the two-dimensional matrix by dividing the number of fragments for a chromosome by the number of fragments separately for each of the chromosomes. Therefore, for purpose of examination, “different chromosomes” are interpreted to mean each chromosome of the autosomal and sex chromosomes, and for each chromosome, the number of arranged fragments for that chromosome is separately divided by the number of fragments arranged on each chromosome (e.g. chr1/chr1, chr1/chr2, chr1/chr3, etc.).  
Claims 1 and 7, and claims dependent therefrom, are indefinite for recitation of “…the sample obtained in the control group with normal chromosomes” in lines 16-17 and 17-18, respectively. There is insufficient antecedent basis for this limitation in the claim because the claims do not previously recite “a sample obtained in a control group with normal chromosomes”. As such, the metes and bounds of the claims are unclear. 
Claims 1 and 7, and claims dependent therefrom, are indefinite for recitation of “…through the sample obtained in the control group with normal chromosomes, generating multiple normalized two-dimensional matrices by dividing the number of nucleotide sequence fragments arranged on each chromosome by the number of nucleotide sequence fragments arranged on each different chromosome” in lines 16-20 and 17-21, respectively. First, it’s unclear if “the number of nucleotide sequence fragments arranged on each chromosome” and “the number of nucleotide sequence fragments arranged on each different chromosome” are intended to refer to the calculated number of nucleotide sequence fragments arranged one each chromosome from the extracted cell-free DNA blood sample, or if these are intended to refer to calculated numbers of nucleotide sequence fragments determined from a sample obtained in a control group. If Applicant intends for these values to have been determined from the sample in the control group, then there is insufficient antecedent basis for “the number of nucleotide sequence fragments arranged on each chromosome” of the sample in the control group in the claim. Furthermore, it’s unclear in what way the step of dividing the number of nucleotide sequence fragments arranged on each chromosome by the number of nucleotide sequence fragments arranged on each different chromosome, which is the same process recited in the previous limitation for generating “a normalized two-dimensional matrix”, is intended to generate “multiple normalized two-dimensional matrices”. That is, it’s unclear what values are being divided that would generate more than one matrices (e.g. multiple numbers of nucleotide sequence fragments arranged on the same chromosomes). As such, the metes and bounds of the claims are unclear. Clarification is requested. For purpose of examination, the multiple normalized two-dimensional matrices are interpreted to correspond to multiple samples in the control group with normal chromosomes, and each of the matrices are generated by a number of nucleotide fragments arranged on each chromosome for a respective sample in the control group. 
Claims 1 and 7, and claims are dependent therefrom, are indefinite for recitation of “…a two-dimensional matrix of a mean value and a two-dimensional matrix of a standard deviation value for each chromosome with normal chromosomes, using the multiple two-dimensional matrices of the control group with normal chromosomes”. As discussed above regarding the “multiple two-dimensional matrices”, it’s unclear what values are intended to be used to generate each of the different matrices of the two-dimensional matrices. As such, it’s further unclear what values are intended to be used to calculate a matrix of a mean value and a matrix of the standard deviation for each chromosome with normal chromosomes. Furthermore, it’s unclear if the “two dimensional matrix of a mean value” is intended to contain a single mean value, if the claims intend to require that the matrix includes a mean value for each chromosome (resulting in a vector), or if the claims intend for the matrix to include a mean value for each combination of chromosomes, given the original matrices involve a division between each combination of chromosomes. Similarly for the “two-dimensional matrix of a standard deviation for each chromosome”, it’s unclear if the matrix is intended to require that the matrix includes a sd value for each chromosome (resulting in a vector), or if the claims intend for the matrix to include a sd value for each combination of chromosomes, given the original matrices involve a division between each combination of chromosomes. As such, the metes and bounds of the claims are unclear. Clarification is requested. As discussed above, the generated multiple two-dimensional matrices were interpreted to each correspond to a different sample within the control group with normal chromosomes; accordingly, the matrices with the mean and standard deviation values are interpreted to be calculated from these multiple two-dimensional matrices and each matrix comprises a mean and standard deviation for each combination of chromosomes, resulting in a two-dimensional matrix, consistent with Applicant’s specification at para. [33] and FIG. 1 which shows mean values for (chri/chrj)reference.
Claims 1 and 7, and claims dependent therefrom, are indefinite for recitation of “…the threshold value of the aneuploidy” and “…the threshold value of aneuploidy”, in the last limitation of the claims, respectively. There is insufficient antecedent basis for this limitation in the claim because the claims do not previously recite “a threshold value of aneuploidy”. As such, the metes and bounds of the claims are unclear. To overcome the rejection, the claims can be amended to recite “…a threshold value of aneuploidy”.
Claims 1 and 7, and claims dependent therefrom, are indefinite for recitation of “determining whether the multiple Z-scores, which were calculated by each different chromosome with respect to the chromosomes of a specimen to be observed, sequentially pass the threshold value…” and “…in which it is determined whether the multiple Z-scores, which were calculated by each different chromosome with respect to the chromosome of a specimen to be observed, sequentially pass…”. It’s unclear which set of multiple Z-scores are intended to be compared to the threshold values, and it’s further unclear which chromosome(s) are intended to be included within “the chromosome(s) of a specimen to be observed”. The claims previously recite that the multiple Z-scores were calculated for each chromosome, referring to each of the autosomal and sex chromosomes of a human genome. However, the claims don’t recite that the Z-scores were calculated specifically with respect to chromosomes or a chromosome to be observed in a specimen (i.e. a specific chromosome of interest). It is noted that claim 4, dependent from claim 1, recites that “the chromosomes to be observed comprise at least one chromosome selected from the group consisting of 22 pairs of autosomal sex chromosomes and X and Y sex chromosomes of a fetus”. As such, it’s unclear if by “with respect to the chromosome(s) of a specimen to be observed…”, claims 1 and 7 intend to only require that the multiple Z-scores are calculated only for chromosome(s) of a specimen to be observed, but not each of the chromosomes in the human genome, if the claims intend to only require that the multiple Z-scores of the chromosomes to be observed are compared to the aneuploidy threshold, or if this limitation is merely defining the multiple Z-scores that were calculated for each chromosome but does not intend to further limit the claim. As such, the metes and bounds of the claims are unclear. For purpose of examination, the claims are interpreted to mean that the multiple Z-scores of chromosomes (claim 1), or a chromosome (claim 7) to be observed (i.e. of interest) are compared to the threshold value. 
Claim 4 is indefinite for recitation of “…wherein in step (vii), the chromosomes to be observed comprise at least one chromosome selected from…chromosomes of a fetus”. Claim 1, from which claim 4 depends, recites “…extracting cell-free DNA from maternal blood to produce nucleotide sequence fragments…using a massively parallel sequencing method…; (ii) comparing the produced nucleotide sequence fragments with the human reference genome sequence, and arranging them in homologous positions thereon…; (iii) calculating the number of nucleotide sequence fragments arranged for each of the 23 pairs of chromosomes…”; therefore claim 1 involves sequencing cell-free DNA from maternal blood, which would include sequence fragment from both the mom and the fetus, and then aligning the sequence fragments to a reference genome, and the aligned/arranged sequence fragments are analyzed throughout the rest of the claim. Wherein clauses may raise question as to its limiting effect on a claim. See MEP 2143.03. In this case, it’s unclear if by limiting the chromosomes to be observed be of a fetus, claim 4 intends for the calculated number of sequence fragments per chromosome (used in the reset of the claim) to correspond to sequence fragments originating from the fetus, if claim 4 is merely reciting an intended use of the arranged sequence fragments obtained from the maternal blood in non-invasive prenatal testing, given the sequence fragments would contain fetal sequence fragments, or if claim 4 is intended to further limit the chromosomes that the sequence fragments are aligned/arranged to. As such, the metes and bounds of the claims are unclear. Clarification is requested. For purpose of examination, the limitation regarding the chromosomes being of a fetus is interpreted to be an intended use of the arranged sequence fragments obtained from the maternal blood, which are subsequently analyzed and used in the determining step, given the sequence fragments from the maternal plasma also contain fetal sequence fragments, such that the observed chromosomes are inherently also from a fetus.
Claim 5 is indefinite for recitation of “…when the multiple Z-scores sequentially pass the threshold of aneuploidy, the chromosome is determined to be a normal chromosome”. Claim 1, from which claim 5 depends, recites “…(vii) determining whether the multiple Z-scores, which were calculated by each different chromosome with respect to the chromosomes of a specimen to be observed, sequentially pass the threshold value…”, which has been interpreted  above to require comparing the multiple Z-scores of each of the chromosomes to be observed to the threshold; furthermore, claim 1 also recites that multiple Z-scores were calculated per each chromosome. Therefore, it’s unclear which set of the multiple Z-scores  for each chromosome, “the multiple Z-scores”, recite din claim 5, are intended to refer to. Similarly, it’s unclear which chromosome “the chromosome” determined to be a normal chromosome is intended to refer to, given claim 1 was interpreted to require comparing the multiple Z-scores of each of the chromosomes to be observed. As such, the metes and bounds of the claims are unclear. For purpose of examination, claim 5 is interpreted to mean that when the multiple Z-scores of the chromosomes to be observed pass the threshold, the chromosomes are determined to be normal chromosomes, consistent with the interpretation of claim 1.
Claim 6 is indefinite for recitation of  “…the arranged nucleotide sequence fragments with respect to the control group with normal chromosomes”. As discussed above for claim 1, it is unclear whether “the number of nucleotide sequence fragments arranged on each chromosome” in step (v) was intended to refer to fragments from the specimen in step (i) or the sample in the control group of step (v), and that if it refers to the sample in the control group, there is insufficient antecedent basis for “the arranged nucleotide sequence fragments on each chromosome” for the sample of the control group. Claim 6 is indefinite for these same reasons based on the recitation of “…the arranged nucleotide sequence fragments with respect to the control group with normal chromosomes”. Furthermore, it’s unclear if “the arranged nucleotide sequence fragments with respect to the control group with normal chromosomes”, is intended to refer to the arranged nucleotide sequence fragments for the sample of the control group recited in claim 1, or if claim 6 is intended to refer to arranged nucleotide sequence fragments from all samples in the control group, given the generating of multiple matrices in step (v) of claim 1 was interpreted to involve generating matrices for more than one sample in the control group. As such, the metes and bounds of the claims are unclear. For purpose of examination, to be consistent with the interpretation of claim 1, claim 6 is interpreted to refer to the arranged nucleotide sequence fragments of the samples in the control group with normal chromosomes. 
Claim 6 is indefinite for recitation of “…wherein the arranged nucleotide sequence fragments…are divided into sections with a size of 1 to 50 Mb units based on the position of each chromosome and the number of arranged nucleotide sequence fragments per each section is calculated”. First it’s unclear if claim 6 intends for the arranged nucleotide sequence fragments to be divided into sections based on both the position of each chromosome and the number of arranged nucleotide sequences calculated for each section, or if the claims intend to require that the sections are divided based on the position of each chromosome, and then the number of arranged nucleotide sequence fragments per each section is calculated. Second, wherein clauses may raise question to its limiting effect on a claim. See MPEP 2143.03. In this case, it’s unclear if the claims intend to further limit the arranged nucleotide sequence fragments for both the specimen and the samples in the control group to have been arranged in sections with a size of 1 to 50 Mb units, such that the steps of generating the normalized two-dimensional matrices and the multiple normalized two dimensional matrices are calculated using the number of nucleotide sequence fragments arranged on each different section (e.g. rather than chromosome), or if the claims intend to further comprise a step of dividing the arranged nucleotide sequence fragments into sections, but the sections are not utilized in the generation of the various matrices. Last, it’s unclear if the claims intend to require calculating the arranged nucleotide sequence fragments per each section for each of the specimen and the samples in the control group, for the specimen and the samples in the control group collectively, or one of the specimen or samples in the control group. As such, the metes and bounds of the claims are unclear.  For purpose of examination, claim 6 is interpreted to mean that the claim further comprises dividing the arranged nucleotide sequence fragments of the specimen of step (iii) and the arranged nucleotide sequence fragments of the samples of the control group with normal chromosomes into sections with a size of 1 to 50 Mb based on the position of each chromosome; and calculating the number of the arranged nucleotide sequence fragments for each section in each of the specimen and samples in the control group, but the sections are not required to be utilized to generate the various matrices. 
Claim 7 is indefinite for recitation of “…a production unit, in which cell-free DNA from maternal blood is extracted and nucleotide sequence fragments of a specimen is produced using a massively parallel sequencing method…”. It’s unclear if claim 7 intends to require that sequence fragments are produced from the extracted cell-free DNA from the maternal blood sample, or if the nucleotide sequence fragments can be produced from any specimen, unrelated to a maternal sample. As such, the metes and bound of the claim are unclear. For purpose of examination, the nucleotide sequence fragments are interpreted to be produced from the extracted cell-free DNA of the maternal blood, given the preamble of the claims recite the method is for non-invasive prenatal testing.
Claim 7 is indefinite for recitation of “a production unit, in which cell-free DNA from maternal blood is extracted and nucleotide sequence fragments are produced using a massively parallel sequencing method…”;“an arranging unit, in which the produced nucleotide sequence fragments are compared with the human reference genome sequence and arranged in homologous positions”; “ a first calculation unit, in which the number of nucleotide sequence fragments arranged is calculated…”; “a correction unit, in which a correction is performed by generating…”; “a second calculation unit, in which, through the sample obtained in the control group…,multiple normalized two-dimensional matrices are generated by dividing..”; “a third calculation unit, in which multiple Z-scores per each chromosome are calculated…”; and “a determination unit, in which it is determined whether the multiple Z-scores…sequentially pass the threshold value of aneuploidy”, which invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As discussed above, Applicant’s specification does not disclose any physical structure for the recited units for performing the recited functions.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). For purpose of examination, claim 7 is interpreted using the broadest reasonable interpretation of the claim, given Applicant’s specification does not provide sufficient structure for the claimed limitations under 35 U.S.C. 112(f). The broadest reasonable interpretation of the arranging unit, first calculation unit, correction unit, second calculation unit, third calculation unit, and determination unit are software/instructions for performing the recited steps, such that these units amount to descriptive material. To be given patentable weight, printed matter and an associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. In this case, because the apparatus of claim 7 comprises these software/instruction units, the descriptive material in these units is not in any functional relationship with the recited apparatus. As such, these limitations do not have patentable weight.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites “The method of claim 1, wherein, in step (vii), the chromosomes to be observed comprise at least one chromosome selected from the group consisting of 22 pairs of autosomal chromosomes and X and Y sex chromosomes of a fetus.”. As discussed above in the 112(b) rejection of claim 1, the chromosomes to be observed were interpreted to refer to the chromosomes for which the multiple Z-scores were compared to the threshold value of aneuploidy. Given claim 1 recites the sequence fragments were arranged/aligned to the human reference genome and numbers of nucleotide sequence fragments were calculated for each of the 23 pairs of chromosomes comprising the autosomal and sex chromosomes (i.e. based on alignment to a human genome), then the numbers of sequence fragments were calculated for the 22 pairs of autosomal chromosomes and the X and Y sex chromosomes in claim 1. Claim 1 then recites determining multiple Z-scores for each chromosomes (e.g. the autosomal and X and Y sex chromosomes), and then comparing the multiple Z-scores for these chromosomes to be observed to the threshold. Given the chromosomes in claim 1 include the 22 pairs of autosomal chromosomes and the X and Y sex chromosomes, then the Z-scores of the chromosomes to be observed would be required to be from the 22 pairs of autosomal chromosomes and the X and Y sex chromosomes. Furthermore, while claim 4 recites that these chromosomes, are “of a fetus”, as discussed above in the rejection of claim 4 under 35 U.S.C. 112(b), because the sequence fragments being analyzed in claim 1 are from a maternal blood sample, and thus inherently contain both maternal and fetus sequence fragments, the chromosomes being analyzed in claim 1 are inherently also from a fetus, and thus the limitation regarding the chromosomes being “of a fetus” reflects the intended use of the claimed invention in non-invasive prenatal testing. As such, claim 4 fails to further limit the subject matter of claim 1, from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
Regarding claim 7, while the limitations of the arranging unit, first calculation unit, correction unit, second calculation unit, third calculation unit, and determination unit were interpreted in the 35 U.S.C. 112(b) rejection above to be software/instructions for performing the recited steps, and thus were interpreted to be nonfunctional descriptive material that does not have patentable weight, the limitations are being examined with regard to 35 U.S.C. 101 in the interest of compact prosecution.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1 and 7 being representative) is directed to a method and apparatus for non-invasive prenatal testing. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1 and 7 recite the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
(iii) calculating the number of nucleotide sequence fragments arranged for each of the 23 pairs of chromosomes comprising the autosomal and sex chromosomes/ a first calculation unit, in which the number of nucleotide sequence fragments arranged is calculated for each of the 23 pairs of chromosomes comprising the autosomal and sex chromosomes;
(iv) correcting by generating a normalized two-dimensional matrix by dividing the number of nucleotide sequence fragments arranged on each chromosome by the number of nucleotide sequence fragments arranged on each different chromosome/ a correction unit, in which a correction is performed by generating a normalized two-dimensional matrix by dividing the number of nucleotide sequence fragments arranged on each chromosome by the number of nucleotide sequence fragments arranged on each different chromosome;
(v) through the sample obtained in the control group with normal chromosomes, generating multiple normalized two-dimensional matrices by dividing the number of nucleotide sequence fragments arranged on each chromosome by the number of nucleotide sequence fragments arranged on each different chromosome, and calculating a two-dimensional matrix of a mean value and a two- dimensional matrix of a standard deviation value for each chromosome with normal chromosomes, using the multiple two-dimensional matrices of the control group with normal chromosomes / a second calculation unit, in which, through the sample obtained in the control group with normal chromosomes, multiple normalized two-dimensional matrices are generated by dividing the number of nucleotide sequence fragments arranged on each chromosome by the number of nucleotide sequence fragments arranged on each different chromosome, and a two-dimensional matrix of a mean value and a two-dimensional matrix of a standard deviation value for each chromosome with normal chromosomes are calculated, using the multiple two- dimensional matrices of the control group with normal chromosomes;
(vi) calculating multiple Z-scores per each chromosome, using the calculated two-dimensional matrix of a mean value and the two-dimensional matrix of a standard deviation value of the control group with normal chromosomes, which were obtained in step (v), and the normalized two-dimensional matrix of a specimen obtained in step (iv)/ a third calculation unit, in which multiple Z-scores per each chromosome are calculated using the calculated two-dimensional matrix of a mean value and the two- dimensional matrix of a standard deviation value of the control group, and the normalized two-dimensional matrix of a specimen; and
(vii) determining whether the multiple Z-scores, which were calculated by each different chromosome with respect to the chromosomes of a specimen to be observed, sequentially pass the threshold value of the aneuploidy / a determination unit, in which it is determined whether the multiple Z-scores, which were calculated by each different chromosome with respect to the chromosome of a specimen to be observed, sequentially pass the threshold value of aneuploidy.
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts and/or mental processes for the following reasons. In this case, the step of calculating the number of fragments arranged on each chromosome of the autosomal and sex chromosomes involves analyzing already aligned/arranged sequence fragments on the human reference genome to determine how many are arranged on each chromosome, which can be practically performed in the mind aided with pen and paper. Furthermore, the step of generating a two-dimensional matrix by dividing the counts for each chromosome by each count of the chromosomes involves performing the division of to two numbers, which can be practically performed in the mind and further recites a mathematical concept since the limitation requires performing division (i.e. a mathematical calculation). Similarly, the step of generating multiple normalized two-dimensional matrices for samples in a control group with normal chromosomes by, for each sample, dividing the number of fragments for each chromosome by each number of fragments for each chromosome also recites both a mental process and a mathematical concept for the same reasons discussed above for the step of generating a two-dimensional matrix for the specimen. Generating a two-dimensional matrix of mean values and a two dimensional matrix of standard deviations based on the generated multiple normalized two-dimensional matrices requires calculating both a mean and standard deviation for each chromosome, which both can be practically performed in the mind and encompasses a mathematical concept. Calculating multiple z-scores for each chromosome using these matrices involves subtracting an observed value with a mean value, and then dividing the difference by the standard deviation, which can be practically performed in the mind and also recites a mathematical concept. Last, comparing the multiple z-scores to a threshold value of aneuploidy amounts to a mere comparison of numbers, which can be practically performed in the mind. Furthermore, regarding the various units recited in claim 7, the broadest reasonable interpretation of these units comprises software/information, and thus the units are part of the judicial exception. Therefore, the above limitations recite a mental process and/or a mathematical concept.
Dependent claims 3 and 5-6 further recite an abstract idea. Dependent claim 3 further recites the mental process of comparing the multiple Z-scores to a threshold int eh range of 2 to 23. Dependent claim 5 further recites the mental process of determining the chromosome is normal if the multiple Z-scores pass the threshold. Dependent claim 6 further recites the mental process of dividing the arranged nucleotide sequence fragments into sections of 1 to 50 Mb and calculating the number of fragments per section. Therefore, claims 1-7 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons. 
Claims 3-6 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 7 include:
(i) extracting cell-free DNA from maternal blood to produce nucleotide sequence fragments of a specimen using a massively parallel sequencing method, which is a next generation sequencing technology (claim 1);
a production unit, in which cell-free DNA from maternal blood is extracted and nucleotide sequence fragments of a specimen is produced using a massively parallel sequencing method, which is next generation sequencing analysis technology (claim 7);
(ii) comparing the produced nucleotide sequence fragments with the human reference genome sequence, and arranging them in homologous positions thereon; and
an arranging unit, in which the produced nucleotide sequence fragments are compared with the human reference genome sequence and arranged in homologous positions hereon.
The additional element of claim 2 includes: 
wherein in step (i), the number of nucleotide sequence fragments of the specimen is in a range of 1 million to 10 million.
The additional elements of extracting cell-free DNA from a maternal blood sample, performing massively parallel sequencing on the blood sample to generate 1 million to 10 million sequence fragments (using a production unit in claim 7), and then arranging these sequence fragments on a human reference genome only serves to collect information for use by the abstract idea (i.e. arranged nucleotide sequence information), which amounts to insignificant extra-solution activity and is not sufficient to amount to significantly more than the recited judicial exception. See MPEP 2106.05(g).
Therefore, the additionally recited elements amount to insignificant extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-7 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Claims 3-6 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 7 include:
(i) extracting cell-free DNA from maternal blood to produce nucleotide sequence fragments of a specimen using a massively parallel sequencing method, which is a next generation sequencing technology (claim 1);
a production unit, in which cell-free DNA from maternal blood is extracted and nucleotide sequence fragments of a specimen is produced using a massively parallel sequencing method, which is next generation sequencing analysis technology (claim 7);
(ii) comparing the produced nucleotide sequence fragments with the human reference genome sequence, and arranging them in homologous positions thereon; and
an arranging unit, in which the produced nucleotide sequence fragments are compared with the human reference genome sequence and arranged in homologous positions hereon.
The additional element of claim 2 includes: 
wherein in step (i), the number of nucleotide sequence fragments of the specimen is in a range of 1 million to 10 million.
The additional elements of extracting cell-free DNA from a maternal blood sample, performing massively parallel sequencing on the blood sample to generate 1 million to 10 million sequence fragments (using a production unit in claim 7), and then arranging these sequence fragments on a human reference genome (corresponding to steps (i)-(ii) of claim 1) are well-understood, routine, and conventional. This position is supported by Applicant’s specification at para. [25] which discloses in the non-invasive prenatal testing method, the methods in steps (i) and (ii) are widely known and used (i.e. extracting cell-free DNA from maternal blood, performing massively parallel sequencing on the sample, and aligning the sequences to a human reference genome), and in para. [5]-[8], [74], and [111] discloses that non-invasive prenatal testing is conventional and involves massively parallel sequencing of cell-free DNA in the blood. This position is further supported by Lo (Non-invasive prenatal testing using massively parallel sequencing of maternal plasma DNA: from molecular karyotyping to fetal whole-genome sequencing, 2013, Reproductive BioMedicine Online, 27, pg. 593-598). Lo reviews non-invasive prenatal testing using massively parallel sequencing, including analyzing circulating fetal DNA in maternal plasma (Abstract) and discloses that massively parallel sequencing allows for counting of millions of DNA molecules (i.e. the number of sequence fragments in a range of 1 million to 10 million) in maternal plasma (pg. 594, col. 1, para. 4 to col. 2, para. 1).
Therefore, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayindir et al. (Noninvasive prenatal testing using a novel analysis pipeline to screen for all autosomal fetal aneuploidies improves pregnancy management, 2015, European Journal of Human Genetics, 23, pg. 1286-1293)
Regarding claim 7, Bayindir et al. discloses an apparatus for noninvasive prenatal testing (Abstract) which comprises the following
Bayindir et al. discloses a cell-free DNA extraction kit in which cell-free DNA is extracted from a maternal blood sample (pg. 1286, col. 2, para. 2 to pg. 1287, col. 1, para. 1) and an Illumina HiSeq sequencer in which the extracted DNA was sequenced using massively parallel sequencing to produce sequence reads (i.e. sequence fragments) (pg. 1286, col. 1, para. 1; pg. 1287, col. 1, para. 1). Accordingly, Bayindir et al. discloses a production unit (i.e. the extraction kit and the sequencer), in which cell-free DNA from maternal blood is extracted and nucleotide sequence fragments of the extracted DNA are produced using a massively parallel sequencing method.
Regarding the arranging unit, the first calculation unit, the correction unit, the second calculation unit, the third calculation unit, and the determination unit, and the functions of each unit, the limitations were interpreted to be software/instructions for performing the various functions on each unit, as discussed above in the rejection of the claim under 35 U.S.C. 112(b). Because the instructions comprising each of the units do not have a functional relationship with the associated apparatus, the instructions are nonfunctional descriptive material, and thus do not have patentable weight. See MPEP 2111.05.
Therefore, Bayindir et al. anticipates the claimed invention.

Conclusion
No claims are allowed.
Claims 1-6 are free of the art.
Independent claim 1 recite “(iv) correcting by generating a normalized two-dimensional matrix by dividing the number of nucleotide sequence fragments arranged on each chromosome by the number of nucleotide sequence fragments arranged on each different chromosome; (v) through the sample obtained in the control group with normal chromosomes, generating multiple normalized two-dimensional matrices by dividing the number of nucleotide sequence fragments arranged on each chromosome by the number of nucleotide sequence fragments arranged on each different chromosome, and calculating a two-dimensional matrix of a mean value and a two- dimensional matrix of a standard deviation value for each chromosome with normal chromosomes, using the multiple two-dimensional matrices of the control group with normal chromosomes; (vi) calculating multiple Z-scores per each chromosome, using the calculated two-dimensional matrix of a mean value and the two-dimensional matrix of a standard deviation value of the control group with normal chromosomes, which were obtained in step (v), and the normalized two-dimensional matrix of a specimen obtained in step (iv)”. Thus, in accordance with the interpretations of the claim provided in the rejection under 35 U.S.C. 112(b), independent claim 1 involves generating a two dimensional matrix comprising, for each chromosome of the human chromosomes, the number of sequence fragments arranged on a given chromosome divided by each number of sequence fragments for each chromosome (e.g. chr1/chr1, chr1/chr2, chr1/chr3,…chr22/chr1, chr22/chr2,..ect.), generating multiple matrices in the same way for normal samples in a control group with normal chromosomes, generating two matrices with the means and sd of each of these values in the normal matrices (e.g. mean(chr1/chr1), mean(chr1/chr2), etc.), and then generating multiple z-scores per chromosome using the matrix for the initial sample and the mean and standard deviation matrices for the control groups (i.e. a z-score for chr1/chr 1, z-score for chr1/chr2, etc.). The claim then sequentially compares these multiple Z-scores to a threshold for aneuploidy. 
Bayindir et al., the closest prior art of record, discloses a method for noninvasive prenatal testing by sequencing extracted cell-free DNA from a maternal blood sample (Abstract), which involves calculating a plurality of z-scores based on aligned reads (i.e. sequence fragments) on each chromosome and comparing these values to thresholds to detect aneuploidy (pg. 1287, col. 1, para. 7 to col. 2, para. 3). Bayindir et al. discloses determining means and standard deviations of read counts (i.e. a number of sequence fragments) arranged on each chromosome from normal control samples (pg. 1287, col. 1, para. 6-8), determining read counts for each chromosome from the maternal blood sample (pg. 1287, col. 1, para. 5-6), and then calculating z-scores for each chromosome and for 5 Mb bins of each chromosome (i.e. multiple z-scores per chromosome) (pg. 1287, col. 1, para. 8 to col. 2, para. 1). However, Bayindir et al. does not disclose that the read counts for each chromosome, in both the maternal blood sample and the control samples, are divided by the read counts for each of the chromosomes, resulting in a matrix of normalized numbers of nucleotide fragments for both the maternal sample and control samples, and basing the z-scores off these values. Therefore claim 1, and claims dependent therefrom, are free of the art.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631      

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631